DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one ink-supply channel" in lines 1-2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/530,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include the scope of the co-pending claims in Application 17/530,066.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. Pub. 2012/0075383) in view of Kunnavakkam et al (U.S. Pub. 2014/0340452)
Regarding claim 1, Fang discloses a wafer structure (50) comprising a chip substrate (Fig. 1; element 18), which is a silicon substrate fabricated by a semiconductor process (Paragraph 0014; Figure 1) on a wafer of at least 12 inches (Paragraph 0019)
A plurality of ink jet chips (Figure 1; Paragraph 0019) comprising at least one first ink jet chip and at least one second ink jet chip directly formed on the chip substrate by the semiconductor process, respectively, and the plurality of ink jet chips are diced into the at least one first ink jet chip and the at least one second dink jet chip for ink jet printing (Abstract; Paragraphs 0014, 0020-21)
Wherein each of the first ink jet chip and the second ink jet chip comprises: a plurality of ink drop generators (15; Figure 1) produced by a semiconductor process and formed on the chip substrate, wherein each of the ink drop generators comprises and ink supply chamber (7) and nozzle (Figure 1; Paragraph 0016)
Fang does not expressly disclose the layer of well known ink drop generators that are used in the ink jet printing art (Paragraphs 0002, 0016)
Kunnavakkam discloses a plurality of ink drop generators (10; Figure 1; Paragraph 0021), wherein each of the ink drop generators comprises a barrier layer (32; Figure 3), an ink supply chamber (30; Figure 2) and a nozzle (14; Figure 3), and the ink supply chamber and the nozzle are integrally formed in the barrier layer (32; Figure 3), wherein each of the ink drop generators further comprises a thermal barrier layer (40, 42), a resistance heating layer (26), a conductive layer (Figure 3; 46), a protective layer (48, 50), and a barrier layer (32; Figure 3) (Figures 2-3; Paragraphs 0023-0024, 0028-0032)
wherein the thermal-barrier layer (40, 42) is a heat insulation material (Paragraph 0030) formed on the chip substrate, the resistance heating layer (26) is a resistance material (Paragraph 0031) formed on the thermal-barrier layer, the conductive layer (46) is a conductive material (Paragraph 0031), a part of the conductive layer is formed on the resistance heating layer (Fig. 2 and Fig. 3), a part of the protective layer is formed on the resistance heating layer (Fig. 2 and Fig. 3) and the rest part of the protective layer is formed on the conductive layer (Fig. 2 and Fig. 3), and the barrier layer is a polymer material (Paragraph 0034) formed on the protective layer (48, 50) (Fig. 2 and Fig. 3), and the ink-supply chamber has a bottom in communication with the protective layer and a top in communication with the nozzle (Fig. 2 and Fig. 3; Figures 2-3; Paragraphs 0023-0024, 0028-0032)
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 2, Kunnavakkam discloses the heat insulation material (Kunnavakkam at Fig. 3, elements 40, 42) is one selected from the group consisting of field oxide (FOX), silicon dioxide (SiO2), silicon nitride (Si3N4) and phosphosilicate glass (PSG) (Kunnavakkam; Paragraph 0030) 
The examiner makes of record that all of the materials listed above and all of the materials listed in subsequent claims are well known in the inkjet printing art and would have been obvious to one of ordinary skill in the art (Kunnavakkam: Paragraph 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 3, Kunnavakkam discloses the resistance material (Kunnavakkam at Fig. 3, element 26) is one selected from the group consisting of poly silicon, tantalum aluminide (TaAl), tantalum (Ta), tantalum nitride (TaN), tantalum disilicide (Si2Ta), carbon (C), silicon carbide (SiC), indium tin oxide (ITO), Zinc oxide (ZnO), cadmium sulfide (CdS), hafnium diboride (HfB2), titanium tungsten alloy (TiW) and titanium nitride (TiN) (Kunnavakkam: Paragraph 0031) 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding 4, Kunnavakkam discloses the conductive material (Kunnavakkam at Fig. 3, element 46) is one selected from the group consisting of aluminum (Al), aluminum copper alloy (AlCu), aluminum silicon alloy (AlSi), gold (Au), palladium (Pd), palladium silver alloy (PdAg), platinum (Pt), aluminum silicon copper (AlSiCu), niobium (Nb), vanadium (V), hafnium (Hf), titanium (Ti), zirconium (Zr) and yttrium (Y) (Kunnavakkam: Paragraph 0031)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 5, Kunnavakkam discloses the protective layer (Kunnavakkam at Fig. 3, elements 48, 50) includes a first protective layer (Kunnavakkam at Fig. 3, element 48) served as a lower layer stacked by a second protective layer (Kunnavakkam at Fig. 3, element 50) served as an upper layer
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 6, Kunnavakkam discloses the first protective layer (Kunnavakkam at Fig. 3, element 48) is a passivation material and, the passivation material is one selected from the group consisting of silicon nitride (Si3N4), silicon dioxide (SiO2), titanium dioxide (TiO2), hafnium dioxide (HfO2), zirconium dioxide (ZrO2), tantalum pentoxide (Ta205), dirhenium heptoxide (Re207), niobium pentoxide (Nb2O5), diuranium pentoxide (U205), tungsten trioxide (W03), silicon oxynitride (Si405N3) and silicon carbide (SiC) (Kunnavakkam: Paragraph 0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 7, Kunnavakkam discloses the second protective layer (Kunnavakkam at Fig. 3, element 50 or 52) is a metallic material and the metallic material is one selected from the group consisting of tantalum (Ta), tantalum nitride (TaN), titanium nitride (TiN) and tungsten nitride (TiW) (Kunnavakkam at Paragraph 0033)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 8, Kunnavakkam discloses the polymer material (Kunnavakkam at Fig. 3, element 32) is one selected from the group consisting of polyimide and an organic plastic material (Kunnavakkam: Paragraph 0034)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 9, Kunnavakkam discloses the inkjet chip comprises at least one ink-supply channel (Kunnavakkam at Fig. 2, element 30) and a plurality of manifolds (Kunnavakkam at Fig. 2, element 34) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Kunnavakkam: Paragraph 0024)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 10, Kunnavakkam discloses the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam: Paragraph 0027) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an inkjet control circuit (Kunnavakkam at Fig. 5)
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 11, Kunnavakkam discloses the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam: Paragraph 0027) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (Kunnavakkam at Fig. 5)
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 12, Kunnavakkam discloses wherein the conductive layer is connected to a conductor fabricated by the semiconductor process of 2 nanometers to 7 nanometers to form an ink jet control circuit (Kunnavakkam at Fig. 5; Paragraph 0027)
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 13, Kunnavakkam discloses the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Paragraph 0027), and the conductor is a gate of a complementary metal oxide semiconductor (Kunnavakkam at Paragraph 0030)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 14, Kunnavakkam discloses the conductive layer is connected to a conductor (Kunnavakkam at Paragraph 0027), and the conductor is a gate of a complementary metal oxide semiconductor (Kunnavakkam at Paragraph 0030)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 15, Kunnavakkam discloses the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Paragraph 0027), and the conductor is a gate of an N-type metal oxide semiconductor (Kunnavakkam at Paragraph 0030)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 16, Kunnavakkam discloses the number of the at least one ink supply channel (Kunnavakkam at Fig. 2, element 30) is ranged from one to six (Kunnavakkam: Paragraph 0024)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. Pub. 2012/0075383) as modified by Kunnavakkam et al (U.S. Pub. 2014/0340452) as applied to claim 1 above, and further in view Tobita et al (U.S. Pat. 7,090,340)
Regarding claim 17, Fang discloses the first ink jet chip (Figure 1) has a printing swath ranging from 0.25 inches to 1.5 inches (Paragraph 0019)
Tobita discloses the first ink jet chip has a width ranging from 0.5 mm to 10 mm (Column 6, Lines 36- 44; expression (2), i.e. set desired Hw and/or Mp )
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 18, Fang discloses second ink jet chip (Figure 1; element n+1); Tobita discloses a width ranging from at least 0.5 mm to 10 mm (Column 6, Lines 36- 44; expression (2), i.e. set desired Hw and/or Mp)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 19, Fang discloses wherein the second ink jet chip has the printing swath ranging from 1.5 inches to 12 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the ink jet chip on the printing medium is 1.5 inches to 12 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 20, Fang discloses the printing swath of the second ink jet chip is equal to or greater than 12 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the second ink jet chip on the printing medium is equal to or greater than 12 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 15, 2022